Case 8:19-cv-03143-MSS-CPT Document 2 Filed 12/23/19 Page 1 of 3 PageID 16




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                       Case No.

  STRIKE 3 HOLDINGS, LLC, a limited liability
  company,

          Plaintiff,

  v.

  JOHN DOE subscriber assigned IP address
  173.168.144.254, an individual,

          Defendant.

                                                      /

                        CERTIFICATE OF INTERESTED PERSONS
                       AND CORPORATE DISCLOSURE STATEMENT

          I hereby disclose the following pursuant to this Court’s interested persons order:

          1)         the name of each person, attorney, association of persons, firm, law firm,

  partnership, and corporation that has or may have an interest in the outcome of this action

  — including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded

  companies that own 10% or more of a party’s stock, and all other identifiable legal

  entities related to any party in the case:

               (a)     Strike 3 Holdings, LLC - Plaintiff

               (b)     General Media Systems, LLC – owner of Plaintiff, Strike 3 Holdings,

                       LLC

               (c)     Mamone Villalon – Counsel for Plaintiff

               (d)     Tyler A. Mamone, Esq. – Counsel for Plaintiff


                                                  1
Case 8:19-cv-03143-MSS-CPT Document 2 Filed 12/23/19 Page 2 of 3 PageID 17




                 (e)    John Doe subscriber assigned IP address 173.168.144.254 – Defendant

          2)           the name of every other entity whose publicly-traded stock, equity, or debt

  may be substantially affected by the outcome of the proceedings:

          To Plaintiff’s knowledge, there are no entities whose publicly-traded stock, equity

  or debt may be substantially affected by the outcome of the proceedings.

          3)           the name of every other entity which is likely to be an active participant in

  the proceedings, including the debtor and members of the creditors’ committee (or twenty

  largest unsecured creditors) in bankruptcy cases:

          There are no other entities likely to be an active participant in the proceedings.

          4)           the name of each victim (individual or corporate) of civil and criminal

  conduct alleged to be wrongful, including every person who may be entitled to

  restitution:

                 (a)    Strike 3 Holdings, LLC - Plaintiff

                 (b)    General Media Systems, LLC – owner of Plaintiff, Strike 3 Holdings,

                        LLC

          I hereby certify that, except as disclosed above, I am unaware of any actual or

  potential conflict of interest involving the district judge and magistrate judge assigned to

  this case, and will immediately notify the Court in writing on learning of any such

  conflict.




                                                     2
Case 8:19-cv-03143-MSS-CPT Document 2 Filed 12/23/19 Page 3 of 3 PageID 18




  Dated: December 23, 2019                Respectfully submitted,

                                          MAMONE VILLALON
                                          Counsel for Plaintiff Strike 3
                                          Holdings, LLC

                                          By: /s/ Tyler A. Mamone
                                          Tyler A. Mamone, Esq.
                                          Florida Bar No.: 111632
                                          100 SE 2nd St., Suite 2000
                                          Miami, Florida, 33131
                                          Tel: (786) 209-2379
                                          Tyler@mvlawpllc.com

                                          Counsel for Plaintiff




                                    3
